DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment filed 09/16/2021 has overcome all previous specification objections.

Claim Objections
The claim amendments filed 09/16/2021 have overcome all previous claim objections.

Claim Interpretation
The claim amendment filed 09/16/2021 have invalidated all previous 35 U.S.C. 112(f) means plus function claim interpretations, therefore there are no limitations in the claims that are being interpreted under 35 U.S.C. 112(f).

Reasons for Allowance
Claims 1 and 5 are directed towards a method of positioning and fixing of a stator core and an associated positioning and fixing apparatus respectively. 

The prior art fails to disclose or render obvious all of the limitations of claims 1 and 5; specifically the prior art fails to disclose or render obvious the following limitations in addition to the other limitations of claims 1 and 5 respectively:
a positioning and fixing apparatus of a stator core comprising a plurality of positioners that displace in a directed of approaching the stator core, wherein one of the positioners is 


configured as an engager that engages an engaging section of the stator core, wherein the engager includes a rolling body that makes sliding contact with the engaging section.

Claims 1-5 and 7-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729